The appellant does not contend that the home and car should be awarded to her free from credits to respondent, but that such credit allowance should have been four hundred fifty dollars instead of nine hundred dollars.
The interlocutory order awarded to the appellant the automobile valued in the findings of fact at one thousand dollars, and to the respondent the truck valued at one hundred dollars. The order then gives the respondent a nine-hundred-dollar credit allowance in connection with the sale of the family home, and recites that this allowance is "an adjustment between the value of the automobile given the plaintiff and the pick-up truck given to the defendant."
It seems to me that the findings of fact support a credit allowance of four hundred fifty dollars, but not a credit allowance of nine hundred dollars. The "adjustment" provided *Page 847 
in the interlocutory order and affirmed by this court, gives the respondent one thousand dollars in value, and the appellant one hundred dollars in value. This, of course, merely reverses the original distribution of value pertaining to the vehicles, and is not an adjustment at all.
In view of the affirmance of the interlocutory order, this apparent mathematical error cannot be corrected by the trial court on motion to vacate or otherwise modify the order, without this court first granting leave for the appellant to apply to the trial court for such relief. In re Shilshole Avenue, 101 Wn. 136,172 P. 338. I would accordingly modify the interlocutory order with respect to this credit allowance, fixing the allowance at four hundred fifty dollars, or, on our motion, grant leave to appellant to apply to the trial court for such relief.
November 28, 1949. Petition for rehearing denied.